                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 3/25/2020
 DELIA LOPEZ,

                           Plaintiff,
                                                              1:19-cv-10810-MKV
                    -against-

 STAR LEASING COMPANY, and JOHN                             SCHEDULING ORDER
 DOE,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place on

Wednesday, April 1, 2020 is adjourned sine die. It is further ORDERED that the parties shall file

a proposed Case Management Plan in compliance with the Court’s Individual Rules of Practice

in Civil Cases no later than April 24, 2020. Both a model Case Management Plan and the

Court’s Individual Rules are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

SO ORDERED.
                                                    _________________________________
Date: March 25, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
